Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

          This Common Stock Purchase Agreement (this “Agreement”) is dated as of
May 10, 2006, among Avigen, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

          WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, common stock of the Company as more fully described
in this Agreement.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

          1.1 Definitions In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

 

          “Action” shall have the meaning ascribed to such term in Section
3.1(j).

 

 

 

          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

 

 

          “Closing” means the closing of the purchase and sale of the Shares
pursuant to Section 2.1.

 

 

 

          “Closing Date” means the Trading Day when this Agreement has been
executed and delivered by the applicable parties hereto, and all conditions
precedent to (i) the Purchasers’ obligations to pay the Subscription Amount and
(ii) the Company’s obligations to deliver the Shares have been satisfied or
waived.

 

 

 

          “Commission” means the Securities and Exchange Commission.

 

 

 

          “Common Stock” means the common stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.





 

          “Common Stock Equivalents” means any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

 

 

          “Company Counsel” means Cooley Godward LLP.

 

 

 

          “Company Form 10-K” means the Company’s Annual Report on Form 10-K, as
filed with the Commission on March 16, 2006.

 

 

 

          “Effective Date” means the date that the initial Registration
Statement filed by the Company is first declared effective by the Commission.

 

 

 

          “Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(p).

 

 

 

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

 

 

          “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company pursuant to any stock
or option plan duly adopted by the Board of Directors of the Company or a
majority of the members of a committee of non-employee directors established for
such purpose, (b) securities upon the exchange of any Shares issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise,
exchange or conversion price of any such securities, and (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
directors (excluding any directors who are “interested” under the Delaware
General Corporation Law), provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.

 

 

 

          “FW” means Feldman Weinstein LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.

 

 

 

          “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

 

 

          “Intellectual Property Rights” means all of the following: (i)
patents, patent applications, patent disclosures, and inventions (whether or not
patentable and whether or not reduced to  practice); (ii) trademarks, trademark
applications, service marks, trade names,; (iii) copyrights and copyrightable
works; (iv) registrations, applications and renewals for any of the foregoing;
and (v) trade secrets, licenses (including licenses of any Intellectual Property
Rights).

2




 

          “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

 

 

          “Material Adverse Effect” shall have the meaning assigned to such term
in Section 3.1(b).

 

 

 

          “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

 

 

          “Per Share Purchase Price” equals $5.37.

 

 

 

          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, sole proprietorship, government (or an agency or
subdivision thereof) or other entity of any kind.

 

 

 

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

 

 

          “Prohibited Transaction” shall have the meaning assigned to such term
in Section 3.2(h).

 

 

 

          “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the Offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

 

 

          “Registration Statement” means the registration statement required to
be filed under Article V, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

 

 

          “Registrable Securities” shall mean any Shares issued or issuable
pursuant to this Agreement together with any securities issued or issuable upon
any stock split, dividend or other distribution, adjustment, recapitalization or
similar event with respect to the foregoing; provided, however, that any such
Shares and securities shall cease to be Registrable Securities at such time as
they are sold pursuant to Rule 144 or pursuant to the Registration Statement.

 

 

 

          “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

3




 

          “Required Effectiveness Date” shall have the meaning ascribed to such
term in Section 5.1(d)(ii).

 

 

 

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

 

 

 

          “SEC Reports” shall have the meaning ascribed to such term in Section
3.1(h).

 

 

 

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

 

 

          “Shares” means the shares of Common Stock issued or issuable to each
Purchaser pursuant to this Agreement.

 

 

 

          “Short Sales” shall include all “short sales” as defined in Rule 200
of Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

 

 

          “Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for Shares purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount”, in United States Dollars and in immediately available
funds.

 

 

 

          “Trading Day” means a day on which the Common Stock is traded on a
Trading Market.

 

 

 

          “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.

ARTICLE II.
PURCHASE AND SALE

          2.1 Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and each Purchaser agrees to purchase, severally and not jointly, such
Purchaser’s Subscription Amount which, together with the Subscription Amounts of
the other Purchasers, in the aggregate, shall be up to $22,457,340 of Shares. 
Each Purchaser shall deliver to the Company via wire transfer to the account
identified in Section 2.2(b)(ii) or a certified check immediately available
funds equal to their Subscription Amount and the Company shall deliver to each
Purchaser their respective Shares as determined pursuant to Section 2.2(a) and
the other items set forth in Section 2.2 to be delivered at the Closing.  Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of FW, or such other location as the parties shall
mutually agree.

4




          2.2 Deliveries.

                    (a)     On or prior to the Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser the following:

                              (i)       this Agreement duly executed by the
Company;

                              (ii)      a legal opinion of Company Counsel, in
form and substance previously agreed to by RBC Capital Markets Corporation
(“RBC”) and BVF Partners L.P. (“BVF”); and

                              (iii)     a copy of the irrevocable instructions
to the Company’s transfer agent instructing the transfer agent to deliver, on an
expedited basis, a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser.

                    (b)     On or prior to the Closing Date, each Purchaser
shall deliver or cause to be delivered to the Company the following:

                              (i)       this Agreement duly executed by such
Purchaser; and

                              (ii)      such Purchaser’s Subscription Amount by
wire transfer to the account as specified in writing by the Company or a
certified check immediately available funds.

          2.3 Closing Conditions.

                    (a)     The obligations of the Company hereunder in
connection with the Closing are subject to the following conditions being met:

                              (i)       the accuracy in all material respects
when made and on the Closing Date of the representations and warranties of the
Purchasers contained herein;

                              (ii)      all obligations, covenants and
agreements of the Purchasers required to be performed at or prior to the Closing
Date shall have been performed; and

                              (iii)     the delivery by the Purchasers of the
items set forth in Section 2.2(b) of this Agreement.

                    (b)     The respective obligations of the Purchasers
hereunder in connection with the Closing are subject to the following conditions
being met:

                              (i)       the accuracy in all material respects
when made and on the Closing Date of the representations and warranties of the
Company contained herein;

                              (ii)      all obligations, covenants and
agreements of the Company required to be performed at or prior to the Closing
Date shall have been performed;

                              (iii)     the delivery by the Company of the items
set forth in Section 2.2(a) of this Agreement;

5




                              (iv)      there shall have been no Material
Adverse Effect with respect to the Company since the date hereof;

                              (v)       Subscriptions for at least $10,000,000
have been received by the Company; and

                              (vi)      from the date hereof to the Closing
Date, trading in the Common Stock shall not have been suspended by the
Commission or the Company’s principal Trading Market (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material escalation of hostilities or other national or international calamity
of such magnitude in its effect on, or any material adverse change in, any
financial market which, in each case, in the reasonable judgment of such
Purchaser, makes it impracticable or inadvisable to purchase the Shares at the
Closing.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

          3.1 Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties set forth below to each
Purchaser:

                    (a)     Subsidiaries.  The Company has no subsidiaries.

                    (b)     Organization and Qualification.  The Company is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.  The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. For purposes of this
Agreement, “Material Adverse Effect” means a material adverse effect on (i) the
legality, validity or enforceability of this Agreement, (ii) the results of
operations, assets, liabilities, business, prospects or condition (financial or
otherwise) of the Company, or (iii) the Company’s ability to perform its
obligations under this Agreement.

                    (c)     Authorization; Enforcement.  The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.

6




The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby (including authorization and
issuance of the Shares and delivery thereof) have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals.  This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.

                    (d)     No Conflicts.  The execution, delivery and
performance of this Agreement by the Company, the issuance and sale of the
Shares and the consummation by the Company of the other transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate of incorporation or the Company’s bylaws,
as in effect on the date hereof and the Closing Date, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, or (iv) conflict with, or result in a breach or violation of any
material term and provision of, or constitute a default under any agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of its assets or properties is subject; except in the case of each
of clauses (ii), (iii) and (iv), such as has not or would not reasonably be
expected to result in a Material Adverse Effect.

                    (e)     Filings, Consents and Approvals.  The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of this Agreement, other
than (i) filings required pursuant to Section 4.4 of this Agreement, (ii) the
filing with the Commission of the Registration Statement, (iii) application(s)
to each applicable Trading Market for the listing of the Shares for trading
thereon in the time and manner required thereby, and (iv) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).  The Company
does not have a shareholder rights plan, commonly referred to as a “poison
pill.”

                    (f)     Issuance of the Shares.  The Shares are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
this Agreement.  The Company has reserved from its duly authorized capital stock
the maximum number of shares of Common Stock issuable pursuant to this
Agreement.

7




                    (g)     Capitalization.  The capitalization of the Company
is as set forth in the most recent periodic SEC Report as of the date set forth
therein and no material change has occurred since the date of said SEC Report. 
The Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company’s stock option plans, and pursuant to
the conversion or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement.  Except as a result of the purchase and sale of the Shares, and
except as set forth in the most recent periodic SEC Report (and for the grant of
employee stock options under the Company’s stock option plans), there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Shares.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.  Except as provided in this Agreement, no Person has the right to
require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
person.

                    (h)     SEC Reports; Financial Statements; Eligibility for
Form S-3.  Since December 31, 2004, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension, except where the failure to timely file would
not cause the Company to lose its ability to use Form S-3.  To the Company’s
knowledge and belief (i) the Company is eligible to use Form S-3 to register the
Shares hereunder for sale by the Purchasers as contemplated in Article V hereof,
and (ii) no facts or circumstances currently exist or are pending or threatened
which would prevent the Company from remaining eligible to use Form S-3 to
register the Shares on the basis contemplated hereunder.

8




As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.  The Company is engaged in all material respects
only in the business described in the SEC Filings and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company.

                    (i)     Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed prior to the
date hereof in a subsequent SEC Report, (i) there has been no event, occurrence
or development that has had or that would reasonably be expected to have or
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP and which were immaterial, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, (v) there has been no
damage, destruction or loss, whether or not covered by insurance to any assets
or properties of the Company, in each case in excess of $100,000 individually or
$250,000 in the aggregate, (vi) there has been no change or amendment to any
material contract or arrangement or waiver, other than in the ordinary course of
business, by the Company of any material right or of a material debt owed to it,
(vii) the Company has not lost the services of or terminated or changed the
status of any key employee and there has been no change in the composition or
duties of the senior management of the Company, other than the departure of the
Company’s Chief Medical Officer disclosed by press release on March 27, 2006,
and (viii) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans. 
Except with respect to Exhibits 10.58 and 10.59 to the Company Form 10-K, the
Company does not have pending before the Commission any request for confidential
treatment of information.  Except for the entering into of this Agreement and
the issuance of the Shares contemplated by this Agreement, no event, liability
or development has occurred or exists with respect to the Company or its
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

9




                    (j)     Litigation.  There is no action, suit, inquiry,
notice of violation, proceeding or investigation pending or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the Shares or (ii)
together with any other such actions, suits, inquiries, notices of violations,
proceedings or investigations, has had or would reasonably be expected to have
or result in a Material Adverse Effect.  Neither the Company nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act. 

                    (k)     Employment Matters.  

                              (i)       No executive officer, to the knowledge
of the Company, is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters.  The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

                              (ii)      Except as disclosed in the SEC Reports,
the Company is not a party to or bound by any collective bargaining agreements
or other agreements with labor organizations.  The Company has not violated in
any material respect any laws, regulations, orders or contract terms, affecting
the collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours.

                              (iii)     The Company is, and at all times has
been, in compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization.  There are no
claims pending against the Company before the Equal Employment Opportunity
Commission or any other administrative body or in any court asserting any
violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination
Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal, state or local Law,
statute or ordinance barring discrimination in employment.

                              (iv)     Except as disclosed in the SEC Filings,
the Company is not a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 2806(b) of the Internal Revenue Code.

10




                              (v)       To the Company’s knowledge, each of the
Company’s employees is a Person who is either a United States citizen or a
permanent resident entitled to work in the United States.  To the Company’s
knowledge, the Company has no liability for the improper classification by the
Company of such employees as independent contractors or leased employees prior
to the Closing.

                    (l)     Compliance.  The Company (i) is not in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body, and (iii) is not nor has been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business and all
such laws that affect the environment, except in each case as would not
reasonably be expected to result in a Material Adverse Effect.

                    (m)     Regulatory Permits.  The Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the Company Form 10-K, except where the failure to possess such
permits would not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.

                    (n)     Title to Assets.  The Company has good and
marketable title in all personal property owned by it that is material to the
business of the Company, in each case free and clear of all Liens, except for
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any facilities
held under lease by the Company are held under valid, subsisting and enforceable
leases with which the Company is in compliance in all material respects.

                    (o)     Patents and Trademarks.  Except as described in the
SEC Reports, to the Company’s knowledge and in all material respects:

                              (i)       All Intellectual Property Rights of the
Company or licensed by it and necessary for the conduct of its business are
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and are valid and enforceable, subject, in the case
of any patent application, to any modification or other action that may be taken
by the Patent and Trademark Office.  No Intellectual Property Rights of the
Company which are necessary for the conduct of Company’s business as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and no such action is threatened. 
No patent of the Company has been or is now involved in any interference,
reissue, re-examination or opposition proceeding.

11




                              (ii)      All of the licenses and sublicenses and
consent, royalty or other agreements concerning Intellectual Property Rights
which are necessary for the conduct of the Company’s business as currently
conducted or as currently proposed to be conducted to which the Company  is a
party or by which any of its assets are bound (other than commercially
available, off-the-shelf software application programs having a retail
acquisition price of less than $25,000 per license) (collectively, “License
Agreements”) are valid and binding obligations of the Company  and the other
parties thereto, enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally, and there exists no
event or condition which will result in a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Company or any of its Subsidiaries under any such License Agreement.

                              (iii)     The Company has filed for, and will use
commercially reasonable efforts to obtain, patent rights that it believes will
be material for use in connection with its business as described in the Company
Form 10-K and which the failure to so have would reasonably be expected to have
a Material Adverse Effect.  The Company has not received any written notice that
the Intellectual Property Rights used by the Company violates or infringes upon
the rights of any Person.  The Company has taken reasonable security measures to
protect the secrecy, confidentiality and value of all of its Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. 

                    (p)     Sarbanes-Oxley; Internal Accounting Controls.  The
Company is in material compliance with all provisions of the Sarbanes-Oxley Act
of 2002 which are applicable to it as of the Closing Date.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to provide reasonable assurance
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and
forms.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the Company’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

12




                    (q)     Certain Fees.  Except for fees to be paid to RBC and
the legal fees described in Section 6.2, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement.  The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.

                    (r)     Private Placement. Assuming the accuracy of the
Purchasers representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers as contemplated hereby. The issuance and
sale of the Shares hereunder does not contravene the rules and regulations of
the Trading Market.

                    (s)     Investment Company. The Company is not, and is not
an Affiliate of, and immediately after receipt of payment for the Shares, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. 

                    (t)     Registration Rights.  Other than each of the
Purchasers, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

                    (u)     Listing and Maintenance Requirements.  The Company’s
Common Stock is registered pursuant to Section 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration.  The Company has not,
in the 12 months preceding the date hereof, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

                    (v)     Disclosure.  Except for the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that, neither it nor any other Person acting on its behalf has provided
any of the Purchasers or their agents or counsel with any information that it
believes constitutes material, non-public information. The Company understands
and confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company.  All disclosure furnished
by or on behalf of the Company to the Purchasers regarding the Company, its
business and the transactions contemplated hereby with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

13




The Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

                    (w)     No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor any of its affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

                    (x)     No General Solicitation.  Neither the Company nor
any person acting on behalf of the Company has offered or sold any of the Shares
by any form of general solicitation or general advertising.  The Company has
offered the Shares for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

                    (y)     Foreign Corrupt Practices.  Neither the Company, nor
to the knowledge of the Company, any agent or other person acting on behalf of
the Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

                    (z)     Acknowledgment Regarding Purchasers’ Purchase of
Shares.  The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Purchaser or any of
their respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares.  The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

                    (aa)    Acknowledgement Regarding Purchasers’ Trading
Activity. Anything in this Agreement or elsewhere herein to the contrary
notwithstanding (except for Sections 3.2(h) and 4.11 hereof), it is understood
and acknowledged by the Company (i) that none of the Purchasers have been asked
to agree, nor has any Purchaser agreed, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Shares for any specified
term;

14




(ii) that past or future open market or other transactions by any Purchaser,
including Short Sales, and specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iv) that each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.  The Company further understands and acknowledges that
(a) one or more Purchasers may engage in hedging activities at various times
during the period that the Shares are outstanding, and (b) such hedging
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted.  The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of this Agreement.

                    (bb)   Regulation M Compliance.  The Company has not, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares in violation of Regulation M under the Exchange
Act, (ii) sold (except pursuant to this Agreement), bid for, purchased, or, paid
any compensation for soliciting purchases of, any of the Shares, or (iii) within
12 months prior to the date of this Agreement, paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid to the Company’s placement agent in connection with the placement of the
Shares.

          3.2 Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

                    (a)     Organization; Authority.  Such Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or similar action on the
part of such Purchaser.  This Agreement has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

15




                    (b)     Own Account.  Such Purchaser understands that the
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Shares as principal for its own account and not with a view to or for
distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares (this representation and warranty not limiting
such Purchaser’s right to sell the Shares pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws). 
Such Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.

                    (c)     Rule 144.  Such Purchaser understands that the
Shares must be held indefinitely unless such Shares are registered under the
Securities Act or an exemption from registration is available.  Such Purchaser
acknowledges that it is familiar with Rule 144, and that Purchaser has been
advised that Rule 144 permits resales only under certain circumstances.  Such
Purchaser understands that to the extent that Rule 144 is not available, such
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

                    (d)     Purchaser Status.  At the time such Purchaser was
offered the Shares, it was, and at the date hereof it is, either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act. 

                    (e)     Experience of Such Purchaser.  Such Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment.  Such
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.

                    (f)     General.  Such Purchaser understands that the Shares
are being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and the Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Shares.  Such Purchaser understands
that no United States federal or state agency or any government or governmental
agency has passed upon or made any recommendation or endorsement of the Shares.

                    (g)     General Solicitation.  Such Purchaser is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

                    (h)     Short Sales and Confidentiality Prior To The Date
Hereof.  During the last thirty (30) days prior to the date hereof, neither such
Purchaser nor any Affiliate of such Purchaser, foreign or domestic, has,
directly or indirectly, effected or agreed to effect any Short Sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock,

16




borrowed or pre-borrowed any shares of Common Stock, or granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Notwithstanding the foregoing, in the case of a Purchaser and/or
its Affiliates that is, individually or collectively, a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Affiliates assets and the portfolio managers have no direct
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Purchaser’s or Affiliates assets, the representation set
forth above shall only apply with respect to the portion of assets managed by
the portfolio managers that have knowledge about the financing transaction
contemplated by this Agreement.  Other than to other Persons party (along with
counsel) to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

                    (i)     Receipt of Information by Such Purchaser.  Such
Purchaser has had access to and has reviewed the SEC Reports.

                    (j)     Section 16 and Other Commission Filings. Such
Purchaser acknowledges and agrees that it shall be solely responsible for timely
making any required filings with the Commission, including without limitation
any Section 16 filings or filings on Schedule 13D or 13G, on behalf of itself or
its Affiliates and acknowledges and agrees that the Company shall have no
responsibility or obligations to the Purchasers or their Affiliates in
connection therewith.

                    (k)     Questionnaire.  The information contained in the
selling stockholder questionnaire in the form of Exhibit B attached hereto
delivered by the Purchaser in connection with this Agreement is complete and
accurate in all respects.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

          4.1 Transfer Restrictions.

                    (a)     The Shares may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Shares other than pursuant to an effective registration statement or Rule 144,
to the Company or to an affiliate of a Purchaser or in connection with a pledge
as contemplated in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.

                    (b)     The Purchasers agree to the imprinting, so long as
is required by this Section 4.1, of a legend on any of the Shares in the
following form:

17




 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.


 

          The Company acknowledges and agrees that a Purchaser may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Shares to the pledgees or secured parties.  Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such re asonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including, if the Shares are subject to registration pursuant to Article V
hereof, the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.

                    (c)  Certificates evidencing the Shares shall not contain
the legend set forth in Section 4.1(b), (i) following a sale of such Shares
pursuant to an effective registration statement (including the Registration
Statement), or (ii) following any sale of such Shares pursuant to Rule 144, or
(iii) if such Shares are eligible for sale under Rule 144(k); provided, however,
that in each of instances (ii) through (iii) above, (A) each Purchaser shall
have provided representations that such Purchaser is permitted to dispose of
such Shares without limitation as to amount or manner of sale pursuant to Rule
144 under the Securities Act and (B) such certificates evidencing the Shares
shall have been surrendered along with a notice requesting removal of any legend
and requesting the issuance of new certificates free of the legend to replace
those surrendered.  The Company shall cause its counsel to issue a legal opinion
to, or otherwise

18




instruct, the Company’s transfer agent promptly after receipt of a request for
legend removal in accordance with this Section 4.1(c) if required by the
Company’s transfer agent to effect the removal of the legend hereunder.

          4.2 Furnishing of Information.  Until the first date upon which each
Purchaser may sell all of the Shares owned by it without reliance on Rule 144
(other than Rule 144(k)), the Company covenants to use its commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. The Company further
covenants that, until the second anniversary of the Closing, it will take such
further action as any holder of Shares may reasonably request, to the extent
required from time to time to enable such Person to sell such Shares without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144. 

          4.3 Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Purchasers or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

          4.4 Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. Eastern time on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and shall, by 8:30 a.m. Eastern time on the Trading Day
immediately following the Closing Date, issue a Current Report on Form 8-K
disclosing the closing of the transactions contemplated hereby and shall attach
this Agreement thereto.  From and after the filing of the Form 8-K with the SEC
pursuant to the preceding sentence, no Purchaser shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Form 8-K or SEC Reports.  The Company shall not,
and shall not cause any of its officers, directors, employees and agents to,
provide any Purchaser with any material nonpublic information regarding the
Company from and after the filing of the Form 8-K with the SEC without the
express written consent of such Purchaser.  The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby and which name such Purchaser, and neither the
Company nor any Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of any Purchaser, or without the prior consent of each
Purchaser, with respect to any press release of the Company naming such
Purchaser, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) the Registration Statement and (B) the
filing of the final

19




Agreement (including signature pages hereto) with the Commission and (ii) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this subclause (ii).

          4.5 Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it nor any other Person acting on its behalf
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

          4.6 Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital purposes and the conduct of the
Company’s business, and not for the satisfaction of any portion of the Company’s
debt (other than payment of trade payables in the ordinary course of the
Company’s business and prior practices), to redeem any Common Stock or Common
Stock Equivalents or to settle any outstanding litigation.

          4.7 Reservation of Common Stock.  As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.  

          4.8 Listing of Common Stock.  The Company hereby agrees to use
commercially reasonable efforts, as soon as reasonably practicable following the
Closing, to list all of the Shares on the Company’s principal Trading Market.
The Company further agrees, if the Company applies to have the Common Stock
traded on any other Trading Market, it will include in such application all of
the Shares, and will take such other action as is necessary to cause all of the
Shares to be listed on such other Trading Market as promptly as possible.  The
Company will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Company’s principal Trading
Market.

          4.9 Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration is also offered to all
of the parties to this Agreement.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended to treat for the
Company the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

          4.10 Sales by Purchasers.  Each Purchaser will sell any Shares held by
it in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder. 
No Purchaser will make any sale, transfer or other disposition of the Shares in
violation of federal or state securities laws.

20




          4.11 Short Sales and Confidentiality After The Date Hereof.  Prior to
the earliest to occur of (i) the termination of this Agreement, (ii) the
Effective Date or (iii) the Required Effectiveness Date, each Purchaser,
severally and not jointly with the other Purchasers, covenants that it shall
not, and shall cause its Affiliates not to, engage, directly or indirectly, in
(a) a Prohibited Transaction nor (b) any sale, assignment, pledge,
hypothecation, put, call, or other transfer of any of the shares of Common
Stock, warrants or other securities of the issuer acquired hereunder. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in Section 4.4, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).  Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with the Shares is a violation of
Section 5 of the Securities Act, as set forth in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
managers that have knowledge about the financing transaction contemplated by
this Agreement.

          4.12 Delivery of Shares After Closing.  The Company shall deliver, or
cause to be delivered, the Shares purchased by each Purchaser to such Purchaser
within three Trading Days of the Closing Date.

          4.13 Form D.  The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof,
promptly upon request of any Purchaser.

ARTICLE V.
REGISTRATION RIGHTS

          5.1 Shelf Registration.

                    (a)  The Company shall use commercially reasonable efforts
to cause to prepare and file with the Commission a “Shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act on or prior to thirty (30) days from the date hereof (such date
of actual filing, the “Filing Date”).  The Registration Statement shall be on
Form S-3 (or if such form is not available to the Company, on such other form as
is then available to the Company)

21




and shall contain (except if otherwise directed by the Purchasers) a “Plan of
Distribution” substantially in the form attached hereto as Exhibit A.  Each
Purchaser has furnished or will promptly furnish to the Company a completed
questionnaire in the form set forth as Exhibit B hereto. Each Purchaser agrees
to promptly update such questionnaire in order to make the information
previously furnished to the Company by such Purchaser not materially
misleading.  The Registration Statement shall register the Registrable
Securities for resale by the holders thereof.

                    (b)  The Company shall use commercially reasonable efforts
to cause the Registration Statement to be declared effective by the Commission
on or prior to the 90th day following the Closing, and shall use commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (i) the second anniversary of the
Closing, or (ii) the date when all Registrable Securities covered by such
Registration Statement have been sold (the period ending on such earlier date,
the “Effectiveness Period”).

                    (c)  The Company shall request effectiveness of the
Registration Statement (and any post-effective amendments thereto) within five
(5) business days following the Company’s receipt of notice from the Commission
that the Registration Statement will not be reviewed by the Commission or that
the Commission has completed its review of such Registration Statement and has
no further comments.  The Company shall request effectiveness of the
Registration Statement (and any post-effective amendments thereto) at 5:00 p.m.,
Eastern time, on the effective date and use its commercially reasonable efforts
to deliver the Prospectus (or any supplements thereto), which delivery may be
made electronically, by 8:00 a.m. Eastern time on the second business day after
such effective date.

                    (d)  Upon the occurrence of any Event (as defined below), as
partial relief for the damages suffered therefrom by the Purchasers (which
remedy shall not be exclusive of any other remedies which are available at law
or in equity; and provided further that the Purchasers shall be entitled to
pursue an action for specific performance of the Company’s obligations under
Section 5.1(b) above and any such actions at law, in equity, for specific
performance or otherwise shall not require the Purchaser to post a bond), the
Company shall pay to each Purchaser, as liquidated damages and not as a penalty
(it being agreed that it would not be feasible to ascertain the extent of such
damages with precision), such amounts and at such times as shall be determined
pursuant to this Section 5.1(d).  For such purposes, each of the following shall
constitute an “Event”:

                              (i)     the Filing Date does not occur on the date
contemplated by Section 5.1(a) above (such date is defined herein as the “Filing
Default Date”), in which case the Company shall pay to each Purchaser an amount
in cash equal to: (A) one percent (1.0%) of the aggregate purchase price paid by
such Purchaser for the first 30-day period following such Filing Default, on a
pro-rata basis for any portion of such 30-day period; and (B) for each
successive 30-day period thereafter or any portion thereof until the Filing
Date, one percent (1.0%) of the aggregate purchase price paid by such Purchaser,
on a pro-rata basis for any portion of such 30-day period, to be paid at the end
of each 30-day period; or

22




                               (ii)     the Registration Statement is not
declared effective on or prior to the date that is 90 days after the Closing
Date (the “Required Effectiveness Date”), in which case the Company shall pay to
each Purchaser an amount in cash equal to: (A) for the first 30 days after such
90th day, one percent (1.0%) of the aggregate purchase price paid by such
Purchaser, on a pro-rata basis for any portion of such 30-day period; and (B)
for each successive 30-day period thereafter until the Registration Statement is
deemed effective, one percent (1.0%) of the aggregate purchase price paid by
such Purchaser, on a pro rata basis for any portion of such 30-day period, at
the end of each 30-day period.

The payment obligations of the Company under this Section 5.1(d) (i) shall be
cumulative, and (ii) notwithstanding any of the above or any other provision set
forth in this Agreement, shall not exceed, in the aggregate (including pursuant
to the penultimate sentence of Section 5.2(f)), 10% of the aggregate purchase
price paid by such Purchaser.

          5.2 Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:

                    (a)  Use commercially reasonable efforts: (i) to prepare and
file with the Commission such amendments, including post-effective amendments,
to the Registration Statement as may be necessary to keep the Registration
Statement continuously effective as to the Registrable Securities for the
Effectiveness Period; (ii) to cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) to respond as promptly as
reasonably possible, and in any event within ten (10) trading days, to any
comments received from the Commission with respect to the Registration Statement
or any amendment thereto and as promptly as reasonably possible provide RBC true
and complete copies of all correspondence from and to the Commission relating to
the Registration Statement.

                    (b)  Notify RBC and the Purchasers as promptly as reasonably
possible, and (if requested by RBC and the Purchasers) confirm such notice in
writing no later than one (1) trading day thereafter, of any of the following
events:  (i) the Commission notifies the Company whether there will be a
“review” of the Registration Statement; (ii) the Commission comments in writing
on the Registration Statement (in which case the Company shall deliver to RBC a
copy of such comments); (iii) the Commission or any other Federal or state
governmental authority in writing requests any amendment or supplement to the
Registration Statement or Prospectus or requests additional information related
thereto; (iv) if the Commission issues any stop order suspending the
effectiveness of the Registration Statement or initiates any Proceeding for that
purpose; (v) the Company receives notice in writing of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; (vi) a pending proceeding against the Company under Section 8A of the
Securities Act in connection with the offering of the Registrable Securities; or
(vii) the financial statements included in the Registration Statement become
ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. 

23




                    (c)  Use commercially reasonable efforts to avoid the
issuance of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

                    (d)  Deliver to each Purchaser, which delivery may be made
electronically, by 8:00 a.m. Eastern time on the second business day after the
date first available, without charge, such reasonable number of copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Purchasers may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

                    (e)  To the extent required by law, prior to any public
offering of Registrable Securities, use commercially reasonable efforts to
register or qualify or cooperate with the selling Purchasers in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required for any such purpose (i) to consent to service of process or to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not be otherwise required to consent or qualify but for the requirements
of this Section 5.2(e), or (ii) to subject itself to taxation.

                    (f)  Upon the occurrence of any event described in Section
5.2(b)(vi) above, as promptly as reasonably practicable, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Company may suspend sales pursuant
to the Registration Statement for a period or periods in the aggregate of up to
thirty (30) days (unless the holders of at least two-thirds of the then-eligible
Registrable Securities consisting of outstanding shares of Common Stock consent
in writing to a longer delay of up to an additional thirty (30) days) in any
twelve-month period if the Company furnishes to the holders of the Registrable
Securities a certificate signed by the Company’s Chief Executive Officer stating
that in the good faith judgment of the Company’s Board of Directors, (i) the
offering could reasonably be expected to interfere in any material respect with
any acquisition, corporate reorganization or other material transaction under
consideration by the Company or (ii) there is some other material development
relating to the operations or condition

24




(financial or other) of the Company that has not been disclosed to the general
public and as to which it is in the Company’s best interests not to disclose
such development.  Each violation of the Company’s obligation not to suspend
sales pursuant to the Registration Statement longer than permitted pursuant to
the proviso of this Section 5.2(f) shall be deemed an “Event” and for each such
default, Purchaser shall be entitled to the payment provisions set forth in
Section 5.1(d)(i), but treating the aggregate purchase price referred to in such
Section 5.1(d)(i) as the aggregate purchase price of only the Affected
Securities.  For the purposes hereof, the “Affected Securities” shall mean only
those Shares held by Purchaser at such time that may not be sold in any three
month period in reliance on Rule 144. 

                    (g)  Comply with all applicable rules and regulations of the
Commission in all material respects.

                    (h)  File electronically on EDGAR the Registration Statement
and any amendments or supplements thereto.

          5.3 Registration Expenses.  The Company shall pay (or reimburse the
Purchasers for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the Commission, Nasdaq and in connection with
applicable state securities or “Blue Sky” laws (including, without limitation,
reasonable fees and disbursements of counsel in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as holders of a majority of the Registrable Securities being sold
pursuant to the Registration Statement may designate), (b) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing copies of Prospectuses reasonably
requested by the Purchasers), (c) messenger, telephone and delivery expenses,
(d) fees and disbursements of counsel for the Company, and (e) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  Notwithstanding the
foregoing, each Purchaser shall pay any and all costs, fees, discounts or
commissions attributable to the sale of its respective Registrable Securities.

          5.4 Indemnification.

                    (a)  Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Purchaser, and each of their officers and directors, partners, members,
agents, brokers and employees of each of them, each Person who controls any such
Purchaser (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, and each underwriter of Registrable
Securities, to the fullest extent permitted by applicable law, from and against
any and all losses, claims, damages, liabilities, settlement costs and expenses,
including without limitation costs of preparation and reasonable attorneys’ fees
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or form of prospectus or in any amendment or
supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein

25




(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
are based upon information regarding such Purchaser furnished in writing to the
Company by such Purchaser expressly for use therein, or to the extent that such
information related to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Purchaser expressly for use in the Registration Statement,
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto (which shall, however, be deemed to include disclosure substantially in
accordance with the “Plan of Distribution” attached hereto), or (ii) in the case
of an occurrence of an event of the type specified in Section 5.2(b) above, the
use by such Purchaser of an outdated or defective Prospectus after the Company
has notified such Purchaser in writing that the Prospectus is outdated or
defective and prior to the receipt by such Purchaser of the Advice contemplated
in Section 5.5 below.  The Company shall notify RBC and the Purchasers promptly
of the institution, threat or assertion of any Proceeding of which the Company
is aware in connection with the transactions contemplated by this Agreement.

                    (b)  Indemnification by Purchasers.  Each Purchaser shall,
severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, and each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses  arising out of or based upon any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus or in any amendment or supplement thereto,
or arising out of or based upon any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or Prospectus
or to the extent that (i) such untrue statements or omissions are based upon
information regarding such Purchaser furnished in writing to the Company by such
Purchaser expressly for use therein, or to the extent that such information
related to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (which
shall, however, be deemed to include disclosure substantially in accordance with
the “Plan of Distribution” attached hereto), or (ii) in the case of an
occurrence of an event of the type specified in 5.2(b) above, the use by such
Purchaser of an outdated or defective Prospectus after the Company has notified
such Purchaser in writing that the Prospectus is outdated or defective and prior
to the receipt by such Purchaser of the Advice contemplated in Section 5.5
below.  In no event shall the liability of any selling Purchaser hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Purchaser upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

                    (c)  Conduct of Indemnification Proceedings.  If any
Proceeding shall be brought or asserted against any Person entitled to indemnity
hereunder (an “Indemnified Party”), such Indemnified Party shall promptly notify
the Person from whom indemnity is sought

26




(the “Indemnifying Party”) in writing, and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof, provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that such failure shall have prejudiced the Indemnifying Party.  An
Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party;
provided, however, that in the event that the Indemnifying Party shall be
required to pay the fees and expenses of separate counsel, the Indemnifying
Party shall only be required to pay the fees and expenses of one separate
counsel for such Indemnified Party or Parties.  The Indemnifying Party shall not
be liable for any settlement of any such Proceeding affected without its written
consent, which consent shall not be unreasonably withheld.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending Proceeding in respect of which any Indemnified
Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding.  All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, but no
more frequently than on a monthly basis, within ten trading days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

                    (d)  Contribution.  If a claim for indemnification under
Section 5.4(a) or (b) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge,

27




access to information and opportunity to correct or prevent such action,
statement or omission.  The amount paid or payable by a party as a result of any
Losses shall be deemed to include, subject to the limitations set forth in
Section 5.4(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5.4(d) was available to such party
in accordance with its terms.

          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding Section. 
Notwithstanding the provision of this Section 5.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

          5.5  Dispositions.  Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.  Each Purchaser further agrees that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Section
5.2(b), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 5.2(f), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.  The Company may provide appropriate stop orders to
enforce the provisions of this Section.

          5.6  No Piggy-Back on Registrations.  Neither the Company nor any of
its security holders (other than the Purchasers) may include securities of the
Company in the Registration Statement, and the Company shall not after the date
hereof enter into any agreement providing any such right with respect to the
Registration Statement to any of its security holders other than an aggregate of
not more that an additional 15,000 shares of Common Stock.

          5.7  Piggy-Back Registrations.  If at any time during the
Effectiveness Period, other than any suspension period referred to in Section
5.2(f), there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents

28




relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Purchaser written notice of such determination and if, within
fifteen (15) days after receipt of such notice, any such Purchaser shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities not already covered by an effective
Registration Statement such Purchaser requests to be registered.

          5.8  Rule 144. For a period of two years following the date hereof,
the Company agrees with each holder of Registrable Securities to:

                    (a)     use commercially reasonable efforts to comply with
the requirements of Rule 144(c) under the Securities Act with respect to current
public information about the Company;

                    (b)     use commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act (at any time it is subject
to such reporting requirements); and

                    (c)     furnish to any holder of Registrable Securities upon
request (i) a written statement by the Company as to its compliance with the
requirements of said Rule 144(c) and the reporting requirements of the
Securities Act and the Exchange Act (at any time it is subject to such reporting
requirements), (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents of the Company as such
holder may reasonably request to avail itself of any similar rule or regulation
of the Commission allowing it to sell any such securities without registration.

          5.9  Early Termination.  Subject to the compliance with Section 4.2
hereunder, the obligations of the Company pursuant to this Article V shall not
apply at any time during which the Company’s Common Stock is not registered
under the Exchange Act.

ARTICLE VI.
MISCELLANEOUS

          6.1  Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before May 17, 2006; provided, however, that the right to terminate this
Agreement under this Section 6.1 shall not be available to any party whose
breach of this Agreement has been the cause of, or resulted in, the failure of
the Closing to occur on or before such date;  provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).

          6.2  Fees and Expenses. Except as expressly set forth in this
Agreement to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  Upon Closing, the Company shall
promptly pay the reasonable fees and expenses of counsel to BVF in an amount not
to exceed $10,000. The Company shall pay all transfer agent fees, stamp taxes
and other taxes and duties levied in connection with the delivery of any Shares
to the Purchasers.

29




          6.3  Entire Agreement.  This Agreement, together with the exhibits
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into this Agreement and exhibits.

          6.4  Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.   Each Purchaser consents to the receipt of such notices in such manner,
and agrees that any previous receipt of notices or other documents, including
this Agreement, transmitted as set forth above, shall be deemed to have been
received by such Purchaser within the time periods set forth above.

          6.5  Amendments; Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and each Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

          6.6  Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

          6.7  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger or
sale of all or substantially all of the assets of the Company).  Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers all of the Shares held by such Purchaser,
provided such transferee agrees in writing to be bound, with respect to the
transferred Shares, by the provisions of this Agreement that apply to the
“Purchasers”.

30




          6.8  No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

          6.9  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of San Francisco. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of San Francisco for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  The parties hereby waive
all rights to a trial by jury.  If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

          6.10  Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.

          6.11  Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

          6.12  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision,

31




covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

          6.13  Rescission and Withdrawal Right.  Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever any Purchaser exercises a right, election, demand or option
under this Agreement and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

          6.14  Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.

          6.15  Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

          6.16  Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to this Agreement or a Purchaser
enforces or exercises its rights hereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

          6.17  Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement.  Nothing contained herein, and no
action taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of this Agreement.  RBC has acted as placement
agent for the Company in connection with the transaction.  The Company has
elected to provide all Purchasers with the same terms under this Agreement for
the convenience of the Company and not because it was required or requested to
do so by the Purchasers.

          6.18  Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

33

(Signature Pages Follow)




                IN WITNESS WHEREOF, the parties hereto have caused this Common
Stock Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 AVIGEN, INC.

 

Address for Notice:

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 Avigen, Inc.

Name:

Kenneth Chahine

 

Attn: Corporate Counsel

Title:

President and Chief Executive Officer

 

1301 Harbor Bay Pkwy

 

 

 

Alameda, CA 94502

 

 

 

Fax: (510) 748-7285

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to (which shall not constitute notice):


Cooley Godward LLP
Attn: Brett D. White
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Fax: (650) 849-7400

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

34




[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

                    IN WITNESS WHEREOF, the undersigned have caused this Common
Stock Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Purchaser:________________________________________________

 

Fax Number of Purchaser: ________________________________________________

 

Address for Notice of Purchaser:

 

 

 

 

Address for Delivery of Shares for Purchaser (if not same as above):

 

 

 

Name to Appear on Certificate (if different from above):

 

 

Subscription Amount:

Shares:

EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

 

 

[SIGNATURE PAGES CONTINUE]

35




EXHIBIT A

PLAN OF DISTRIBUTION

          We are registering the shares offered by this prospectus on behalf of
the selling stockholders. The selling stockholders, which as used herein
includes donees, pledgees, transferees or other successors-in-interest selling
shares of common stock or interests in shares of common stock received after the
date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other transfer, may, from time to time, sell,
transfer or otherwise dispose of any or all of their shares of common stock or
interests in shares of common stock on any stock exchange, market or trading
facility on which the shares are traded or in private transactions. These
dispositions may be at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market price, at varying prices
determined at the time of sale, or at negotiated prices. To the extent any of
the selling stockholders gift, pledge or otherwise transfer the shares offered
hereby, such transferees may offer and sell the shares from time to time under
this prospectus, provided that this prospectus has been amended under Rule
424(b)(3) or other applicable provision of the Securities Act to include the
name of such transferee in the list of selling stockholders under this
prospectus.

          The selling stockholders may use any one or more of the following
methods when disposing of shares or interests therein:

•  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

•  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

•  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

•  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

•  

privately negotiated transactions;

 

 

•  

“at the market” or through market makers or into an existing market for the
shares;

 

 

•  

short sales entered into after the effective date of the registration statement
of which this prospectus is a part;

 

 

•  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

•  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

36




•  

a combination of any such methods of sale; and

 

 

•  

any other method permitted pursuant to applicable law.

          The selling stockholders may, from time to time, pledge or grant a
security interest in some or all of the shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock, from
time to time, under this prospectus, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

          In connection with the sale of our common stock or interests therein,
the selling stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

          The aggregate proceeds to the selling stockholders from the sale of
the common stock offered by them will be the purchase price of the common stock
less discounts or commissions, if any. Each of the selling stockholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.

          The selling stockholders also may resell all or a portion of the
shares in open market transactions in reliance upon Rule 144 under the
Securities Act of 1933, provided that they meet the criteria and conform to the
requirements of that rule.

          The selling shareholders and any broker-dealers that act in connection
with the sale of securities may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales,
and any commissions received by such broker-dealers and any profit on the resale
of the securities sold by them while acting as principals may be deemed to be
underwriting discounts or commissions under the Securities Act.

          To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

37




          In order to comply with the securities laws of some states, if
applicable, the common stock may be sold in these jurisdictions only through
registered or licensed brokers or dealers. In addition, in some states the
common stock may not be sold unless it has been registered or qualified for sale
or an exemption from registration or qualification requirements is available and
is complied with.

          We have advised the selling stockholders that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, we will make copies of this prospectus (as it may be supplemented
or amended from time to time) available to the selling stockholders for the
purpose of satisfying the prospectus delivery requirements of the Securities
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

          We have agreed to indemnify the selling stockholders against
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus.

          We have agreed with the selling stockholders to keep the registration
statement that includes this prospectus effective until the earlier of (1) such
time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act or
(3) the date upon which all of the shares may be sold in any three month period
in reliance on Rule 144.

38




EXHIBIT B

SELLING STOCKHOLDER QUESTIONNAIRE

 

To:

Avigen, Inc.

 

 

c/o Cooley Godward LLP

 

 

5 Palo Alto Square

 

 

3000 El Camino Real

 

 

Palo Alto, CA 94306

 

 

Fax No.: 650-849-7400

 

 

Attention: Brett D. White, Esq.

          Reference is made to the Common Stock Purchase Agreement (the
“Agreement”), made between Avigen, Inc., a Delaware corporation (the “Company”),
and the Purchasers noted therein.

          Pursuant to Section 3.2(k) of the Agreement, the undersigned hereby
furnishes to the Company the following information for use by the Company in
connection with the preparation of the Registration Statement contemplated by
Article V of the Agreement.

 

(1)     Name and Contact Information:

 

 

 

 

 

 

 

 

 

 

 

Full legal name of record holder:

 

__________________________________________

 

 

 

 

 

Address of record holder:

 

__________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number or Taxpayer identification number of record holder:

 

__________________________________________

 

 

 

 

 

Identity of beneficial owner (if different than record holder):

 

__________________________________________

 

 

 

 

 

Name of contact person:

 

__________________________________________

 

 

 

 

 

Telephone number of contact person:

 

__________________________________________

 

 

 

 

 

Fax number of contact person:

 

__________________________________________

 

 

 

 

 

E-mail address of contact person:

 

__________________________________________

39




 

(2)     Beneficial Ownership of Registrable Securities:

 

 

 

 

(a)

Number of Registrable Securities owned by Selling Stockholder:

 

 

 

 

___________________________________________________________________________________________________

 

 

 

 

(b)

Number of Registrable Securities requested to be registered:

 

 

 

 

___________________________________________________________________________________________________


 

(3)

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder:

 

 

 

 

Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (2)(a).

 

 

 

 

Type and amount of other securities beneficially owned by the Selling
Stockholder:

 

 

 

 

(4)

Relationships with the Company:

 

 

 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

 

 

 

State any exceptions here:

 

 

 

___________________________________________________________________________________________________

 

 

 

___________________________________________________________________________________________________

 

 

 

 

(5)

Plan of Distribution:

 

 

 

 

Except as set forth below, the undersigned intends to distribute pursuant to the
Registration Statement the Registrable Securities listed above in Item (2) in
accordance with the “Plan of Distribution” section set forth therein:

 

 

 

 

State any exceptions here:

 

 

 

___________________________________________________________________________________________________

 

 

 

___________________________________________________________________________________________________

40




 

(6)

Selling Stockholder Affiliations:

 

 

 

 

(a)

Is the Selling Stockholder a registered broker-dealer?

 

 

 

 

___________________________________________________________________________________________________

 

 

 

 

(b)     Is the Selling Stockholder an affiliate of a registered
broker-dealer(s)?  (For purposes of this response, an “affiliate” of, or person
“affiliated” with, a specified person, is a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.)

 

 

 

___________________________________________________________________________________________________

 

 

 

(c)     If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):

 

 

 

___________________________________________________________________________________________________

 

 

 

(d)     If the answer to Item (6)(b) is yes, did the Selling Stockholder acquire
the Registrable Securities in the ordinary course of business (if not, please
explain)?

 

 

 

___________________________________________________________________________________________________

 

 

 

(e)     If the answer to Item (6)(b) is yes, did the Selling Stockholder, at the
time of purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?

 

 

 

___________________________________________________________________________________________________

 

 

 

(7)

Voting or Investment Control over the Registrable Securities:

 

 

 

 

If the Selling Stockholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Registrable
Securities listed in Item (2) above:

 

 

 

___________________________________________________________________________________________________

          Pursuant to Section 5.2 of the Agreement, the undersigned acknowledges
that the Company may, by notice to each Purchaser at its last known address,
suspend or withdraw the Registration Statement and require that the undersigned
immediately cease sales of Registrable Securities pursuant to the Registration
Statement under certain circumstances described in the Agreement.  At any time
that such notice has been given, the undersigned may not sell Registrable
Securities pursuant to the Registration Statement.

41




          The undersigned hereby further acknowledges that pursuant to Section
5.4(b) of the Agreement, the undersigned shall indemnify the Company and each of
its directors and officers against, and hold the Company and each of its
directors and officers harmless from, any losses, claims, damages, expenses or
liabilities (including reasonable attorneys fees) to which the Company or its
directors and officers may become subject by reason of any statement or omission
in the Registration Statement made in reliance upon, or in conformity with, a
written statement by the undersigned, including the information furnished in
this Questionnaire by the undersigned.

          By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

          The undersigned has reviewed the answers to the above questions and
affirms that the same are true, complete and accurate in all material respects. 
THE UNDERSIGNED AGREES TO NOTIFY THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE
FOREGOING INFORMATION.

 

 

--------------------------------------------------------------------------------

Dated: _____________, 2006

 

Signature of Record Holder

 

 

(Please sign your name in exactly the same manner as the certificate(s) for the
shares being registered)

42